Citation Nr: 0617222	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  06-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for right ear hearing loss with 
scars of the ear drum has been received; and, if so, whether 
entitlement to service connection for the disability is 
established.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO declined to reopen the  veteran's claim for service 
connection for right ear hearing loss with scars of the ear 
drum.  The veteran filed a notice of disagreement (NOD) in 
January 2005, and the RO issued a statement of the case (SOC) 
in November 2005.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006.

In May 2006, a Deputy Vice Chairman of the Board granted the 
motion of the veteran's representative advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for right ear hearing 
loss with scars of the ear drum is set forth below.  The 
claim for service connection for right ear hearing loss with 
scars of the ear drum, on the merits, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection has been accomplished.  

2.  In a September 1997 rating decision, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss with scars of the ear drum; although the RO notified him 
of this denial in October 1997, the veteran did not initiate 
an appeal.  

3.  Additional evidence associated with the claims file since 
the RO's September 1997 denial was not previously before 
agency decision makers, relates to unestablished facts 
necessary to substantiate the claim for service connection 
for right ear hearing loss with scars of the ear drum, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision that denied the veteran's 
claim for service connection for right ear hearing loss with 
scars of the ear drum is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Since the September 1997 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for right ear hearing loss 
with scars of the ear drum have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for right 
ear hearing loss with scars of the ear drum, the Board finds 
that all notification and development action needed to render 
a fair decision on this aspect of the appeal has been 
accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  The criteria for hearing loss 
disability are set forth at 38 C.F.R. § 3.385.

As indicated above, the veteran's claim for service 
connection for right ear hearing loss with scars of the ear 
drum was previously considered and denied in a September 1997 
rating decision.  The RO notified the veteran of its decision 
in October 1997.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen his claim for service connection for 
right ear hearing loss with scars of the ear drum in 
September 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
September 1997 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the September 1997 decision, the RO denied the veteran's 
claim for right ear hearing loss with scars of the ear drum 
solely on the basis of the veteran's lay statements; no 
service medical records had been located.  The basis for the 
denial was that there was no evidence of right ear hearing 
loss with scars of the ear drum during service.  

Evidence added to the claims file since the September 1997 
include copies of Surgeon General Office (SGO) records from 
the National Personnel Records Center (NPRC); a March 1985 
private medical opinion; and detailed statements by the 
veteran regarding his military service..  

The SGO records reflect only hospitalization for an unrelated 
condition.

The March 1985 private medical opinion reflects a diagnosis 
of profound right ear hearing loss with scars of the ear 
drum; the examiner indicated uncertainty as the cause of such 
disability.  

In a February 2005 letter, the veteran explained that he was 
in an artillery unit during World War II.  He was responsible 
for testing weapons.  He also explained that he was a combat 
arms instructor as well as a combatant in the European 
Theater of Operations.  He recalled landing at Normandy about 
10 days after the Battle of the Bulge.  He indicated that his 
battalion was attached to the Puteaux Arsenal.  He was put on 
"Detach Service" to the front lines where the Artillery was 
using the Howitzers, and his job was to maintain them.  

Of the evidence noted above, the  Board finds that, 
collectively, the private medical opinion-which, at a 
minimum, reflects a diagnosis of the disability for which 
service connection is sought post service, along with the 
veteran's more detailed assertions about the nature of his 
service-provide a basis for reopening the claim.  At the 
time of the prior denial, there was no medical evidence of 
current right ear hearing loss with scars of the ear drum; 
further, the veteran had not indicated prior to the September 
1997 RO decision that he had served in an artillery unit 
during combat conditions during World War II.

This evidence is new in that it was not previously before 
agency decision makers at the time of the September 1997 
decision, and is not cumulative or duplicative of evidence 
previously considered.  It is also material, as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim, i.e., competent evidence 
suggesting the presence of the disability service is sought, 
and lay evidence more clearly identifying a possible in-
service injury (noise exposure/acoustic trauma) as, at least, 
a plausible precipitating factor for the claimed disability.  
The Board notes that while the private physician expressed 
uncertainty as to the cause of the veteran's hearing loss, he 
did not rule out in-service noise exposure as a factor.  
Hence, this evidence arguably raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for right ear hearing loss with scars of the ear drum.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.   See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for right ear hearing 
loss with scars of the ear drum has been received, the appeal 
is granted.


REMAND

The Board finds that further RO action is needed before the 
claim for service connection for right ear hearing loss with 
scars of the ear drum is adjudicated on the merits.

In addition to the basic legal authority governing claims for 
service connection, noted above, for VA purposes, impaired 
hearing is considered to a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

As noted, above, the NPRC has confirmed that the veteran's 
service medical records appear to have been destroyed in the 
1973 fire at that facility, and the only SGO records obtained 
do not reflect evidence of hearing loss in service.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993), 38 U.S.C.A. § 1154 (West 2002).

As indicated above, the veteran was diagnosed with severe 
right ear hearing loss in 1985; however, there is no current, 
competent evidence-specifically, audiometry results-that 
reflect whether he currently has right ear hearing loss to an 
extent recognized as a disability for VA purposes.  Moreover, 
while the 1985 opinion indicated that the cause of the 
veteran's hearing loss was uncertain, given Hensley and 
Ledford, cited to above, the fact that the veteran he has 
provided seemingly credible assertions as to significant 
noise exposure associated with his alleged combat service 
during WWII, his lost military records, and VA's heightened 
duty to apply the benefit-of-the-doubt doctrine and to 
explain its reasons and bases when military records are lost 
through no fault of the veteran (see, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 355 (1991)), the Board finds that, if 
hearing loss is shown, a medical opinion as to nexus would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
physician), with appropriate testing, at an appropriate VA 
medical facility.  The veteran is hereby advised that, in 
keeping with VA's duty to assist, the purpose of the 
requested examination is to obtain information or evidence 
that may be dispositive of the claim for service connection 
for right ear hearing loss.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination will result in a denial of the 
reopened claim.  See 38 C.F.R. § 3.655(b) (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this case, the 
claims file includes VA treatment records from the 
Martinsburg VA Medical Center (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records from the Martinsburg VAMC since 
September 2004, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005) as regards requesting records from 
Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the claim on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Martinsburg VAMC all outstanding pertinent 
records of relevant evaluation and/or 
treatment of the veteran's hearing, from 
September 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on 
appeal that is not already of record.  

The RO should ask the appellant to 
submit all pertinent evidence in his 
possession,  and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
an otolaryngologist (ear, nose, and 
throat physician) at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for the right ear, with all 
findings made available to the physician 
prior to the completion of his or her 
report) should be accomplished and all 
clinical findings should be reported in 
detail. 

The examiner should specifically indicate 
whether, based on the testing 
accomplished, the veteran currently has 
right ear hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or 
auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent..  

The physician should also indicate 
whether, based on physical examination, 
the veteran has scars on the right ear 
drum, as asserted.

With respect to any diagnosed right ear 
hearing loss disability (with or without 
scars of the ear drum), the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
such disability is medically related to 
the veteran's active military service, to 
include the veteran's seemingly plausible 
in-service noise exposure/acoustic trauma 
allegedly experienced while serving with 
an artillery unit.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for claimed right ear hearing 
loss with scars of the ear drum, on the 
merits.  If the veteran fails to  report 
for the scheduled examination, without 
good cause, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


